                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA,              )
                                       )              Case No.
           Plaintiff,                  )
                                       )
           v.                          )
                                       )
CHARLES W. RIPLEY,                     )
5011 Southpark Drive, Ste. 200         )
Durham, NC 27713;                      )
                                       )
PAULA W. RIPLEY,                       )
24 1ST Avenue,                         )
Southern Shores, NC 27949;             )
                                       )
MILLENNIUM COMMERCIAL                  )
PROPERTIES LLC,                        )
Serve: 5011 Southpark Drive, Ste. 200  )
Durham, NC 27713;                      )
                                       )
FIRST CITIZENS BANK                    )
f/k/a FIRST SOUTH BANK,                )
Serve:4300 Six Forks Rd.               )
Raleigh, NC 27609; and                 )
                                       )
BILL CLARK.,                           )
488 Colvard Farms Road,                )
Durham, NC 27713                       )
                                       )
           Defendants.                 )
                                       )
_______________________________________)

                                         COMPLAINT

       The plaintiff, the United States of America, at the request of the Chief Counsel of the

Internal Revenue Service, a delegate of the Secretary of the Treasury, and at the direction of the

Attorney General of the United States, has commenced this civil action to collect for unpaid

federal income tax assessments made against Charles W. Ripley and Paula W. Ripley and to




            Case 1:19-cv-01005 Document 1 Filed 09/27/19 Page 1 of 10
enforce the corresponding tax liens of the United States against the real property located at 488

Colvard Farms Road in Durham NC; and to obtain a judicial sale of the real property with the

proceeds from such sale being distributed according to the law.

                                   JURISDICTION & VENUE

       1.      Jurisdiction over this action is conferred upon this Court by 28 U.S.C. §§ 1340

   and 1345, as well as 26 U.S.C. §§ 7402 and 7403.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1396.


                                              PARTIES

       3.      The plaintiff is the United States of America.

       4.      The defendants are Charles and Paula Ripley who resided in Durham County,

   which is within this judicial district, when filing the tax returns at issue in this Complaint.

       5.      Millennium Commercial Properties LLC is a corporation organized under the

   laws of North Carolina and is joined as a defendant because it may have or claim an interest

   in the real property that is the subject of this action.

       6.      First Citizens Bank f/k/a First South Bank is joined as a defendant because it has

   or may claim an interest in the real property that is the subject of this action.

       7.      Bill Clark is joined as a defendant because he may have or claim an interest in the

   real property that is the subject of this action.




                                                   2


            Case 1:19-cv-01005 Document 1 Filed 09/27/19 Page 2 of 10
COUNT I - REDUCE FEDERAL INCOME TAX ASSESSMENTS AGAINST CHARLES
                  AND PAULA RIPLEY TO JUDGMENT

    8.       The United States incorporates by reference the allegations set forth in paragraphs

 1 through 7 above.

    9.       A delegate of the Secretary of Treasury of the United States properly and timely

 made assessments for unpaid Federal income (Form 1040) taxes against Charles and Paula

 Ripley (the “Ripleys”) on the dates and for the tax periods set forth below:

Tax Period          Type of Tax         Date of Assessment         Assessment        Balance due as of
  Ending                                                                              June 17, 2019
12/31/2001            Income                04/05/2010              $9,941.00           $10,512.40
12/31/2002            Income                05/31/2010             $19,128.64           $56,555.54
12/31/2003            Income                12/21/2009              $9,902.00           $27,907.20
                                             TOTAL                                      $94,975.14

    10.      Proper and timely notice and demand for payment of the tax assessments

 described in paragraph 9 was given to the Ripleys.

    11.      The Ripleys have failed to pay the United States the full amount of the unpaid

 balance of the tax assessments described in paragraph 9.

    12.      Statutory additions to tax and interest have accrued and will continue to accrue on

 the tax assessments described in paragraph 9.

    13.      By reason of the foregoing tax assessments, the Ripleys are indebted to the United

 States for Federal income taxes, interest and penalties in the total amount of $94,975.14 as of

 June 17, 2019, plus interest and costs that have accrued after that date and will continue to

 accrue according to law.




                                              3


          Case 1:19-cv-01005 Document 1 Filed 09/27/19 Page 3 of 10
    COUNT II - REDUCE FEDERAL INCOME TAX ASSESSMENTS AGAINST
                   CHARLES RIPLEY TO JUDGMENT

    14.      The United States incorporates by reference the allegations set forth in paragraphs

 1 through 13 above.

    15.      A delegate of the Secretary of Treasury of the United States properly and timely

 made assessments for unpaid Federal income (Form 1040) taxes against Charles Ripley on

 the dates and for the tax periods set forth below:

Tax Period          Type of Tax         Date of Assessment        Assessment         Balance due as of
  Ending                                                                              June 17, 2019
12/31/2004             Income                07/27/2009            $17,723.00            $4,370.66
12/31/2009             Income                12/18/2017             $8,102.00           $16,085.88
12/31/2012             Income                12/11/2017             $1,923.00            $3,563.25
12/31/2013             Income                12/11/2017            $27,985.00           $49,467.23
12/31/2015             Income                12/25/2017            $14,991.00            $8,334.43
12/31/2016             Income                12/11/2017            $41,066.00           $56,725.98
                                              TOTAL                                    $138,547.43

    16.      Proper and timely notice and demand for payment of the tax assessments

 described in paragraph 15 was given to Charles Ripley.

    17.      Charles Ripley has failed to pay the United States the full amount of the unpaid

 balance of the tax assessments described in paragraph 15.

    18.      Statutory additions to tax and interest have accrued and will continue to accrue on

 the tax assessments described in paragraph 15.

    19.      By reason of the foregoing tax assessments, Charles Ripley is indebted to the

 United States for Federal income taxes, interest and penalties in the total amount of

 $138,547.43 as of June 17, 2019, plus interest and costs that have accrued after that date and

 will continue to accrue according to law.




                                              4


          Case 1:19-cv-01005 Document 1 Filed 09/27/19 Page 4 of 10
 COUNT III – FORECLOSE THE FEDERAL TAX LIENS THAT ENCUMBER THE
SUBJECT REAL PROPERTY BECAUSE CHARLES AND PAULA RIPLEY ARE THE
TRUE AND BENEFICIAL OWNERS OF THE SUBJECT REAL PROPERTY TITLED
     IN THE NAME OF MILLENNIUM COMMERCIAL PROPERTIES INC.

    20.     The United States incorporates by reference the allegations set forth in paragraphs

 1 through 19 above.

    21.     On February 18, 1997, Millennium Commercial Properties LLC was established

 by filing with the North Carolina Secretary of State. Defendant Charles Ripley was the only

 officer of the corporation at initiation and, based on information and belief, remains the

 president and sole shareholder of the corporation.

    22.     On December 30, 1999, Millennium Commercial Properties LLC bought the real

 property located at 488 Colvard Farms Road, Durham NC 27713 (the “Subject Real

 Property”) from UAP/GA Chem Inc., as evidence by the deed attached hereto as Exhibit 1.

 The Subject Real Property is more particularly described on page 1 of Exhibit 1.

    23.     Upon information and belief, the Ripleys enjoy the benefits of ownership of the

 Subject Real Property described in paragraph 22, above, including by having used the

 Subject Real Property as their primary residence, registering automobiles to the home, and

 deducting the interest paid on the mortgage for the property and the property tax paid on the

 property from their personal Federal income taxes.

    24.     Upon information and belief, the Ripleys incur the burdens of ownership of the

 Subject Real Property described in paragraph 22 including paying for utilities such as

 electricity and television services from personal accounts, utilizing another company




                                             5


          Case 1:19-cv-01005 Document 1 Filed 09/27/19 Page 5 of 10
controlled by the Ripleys to pay the taxes and the mortgage on the property, and having the

mortgages on the property reported on the Ripleys personal credit reports.

   25.      Millennium Commercial Properties LLC holds bare legal title to the Subject Real

Property described in paragraph 22 as the Ripleys’ nominee and/or alter ego.

   26.      The Ripleys are the true and beneficial owner of the Subject Real Property

described in paragraph 22.

   27.      By reason of the assessments made against the Ripleys for unpaid Federal income

taxes described in paragraph 9 and the assessments made against Charles Ripley in paragraph

15, Federal tax liens arose on the dates of the assessments and, pursuant to 26 U.S.C. §§ 6321

and 6323, attached to all property and rights to property owned or thereafter acquired by the

Ripleys including the Subject Real Property, which is titled in the name of the Ripleys’

nominee and/or alter ego, Millennium Commercial Properties LLC.

   28.      The Internal Revenue Service filed notices of Federal tax liens against the Ripleys

with the Durham County Superior Court reflecting the assessments in paragraph 9 on the

following dates :

         Tax Period    Notice of Lien Filed
           Ending
         12/31/2001          7/16/2012
         12/31/2002          7/16/2012
         12/31/2003          7/16/2012
   29.      The Internal Revenue Service filed notices of Federal tax liens against Charles

Ripley with the Durham County Superior Court reflecting the assessments in paragraph 15

on the following dates :




                                              6


          Case 1:19-cv-01005 Document 1 Filed 09/27/19 Page 6 of 10
         Tax Period    Notice of Lien Filed
           Ending
         12/31/2004         7/16/2012
         12/31/2009         2/21/2018
         12/31/2012         2/21/2018
         12/31/2013         2/21/2018
         12/31/2015         2/21/2018
         12/31/2016         2/21/2018
   30.      The IRS filed notices of the Federal tax liens against Millennium Commercial

Properties LLC as the alter ego/nominee of the Ripleys with the Durham County Superior

Court reflecting the assessments in paragraphs 9 and 15 on the following dates:

         Tax Period    Notice of Lien Filed
           Ending
         12/31/2001        11/02/2016
         12/31/2002        11/02/2016
         12/31/2003        11/02/2016
         12/31/2004        11/02/2016
         12/31/2009         3/14/2018
         12/31/2012         3/14/2018
         12/31/2013         3/14/2018
         12/31/2015         3/14/2018
         12/31/2016         3/14/2018
   31.      The United States has valid and subsisting tax liens that encumber the Subject

Real Property described in paragraph 22, which is being held by the nominee and/or alter ego

of the Ripleys. These Federal tax liens should be foreclosed against Subject Real Property;

the Subject Real Property be sold free and clear of any right, title, lien, claim or interest of

any of the defendants herein; and the proceeds be distributed according to the law.




                                              7


          Case 1:19-cv-01005 Document 1 Filed 09/27/19 Page 7 of 10
 COUNT IV – IN THE ALTERNATIVE, FORECLOSE THE FEDERAL TAX LIENS
THAT ENCUMBER THE CHARLES RIPLEY’S INTEREST IN THE SUBJECT REAL
   PROPERTY ATTRIBUTABLE TO HIS RIGHTS AS PRESIDENT AND SOLE
    SHAREHOLDER OF MILLENNIUM COMMERCIAL PROPERTIES LLC

    32.     The United States incorporates by reference the allegations set forth in paragraphs

 1 through 31, above.

    33.      If the court does not find the Ripleys to be the true and beneficial owner of the

 Subject Real Property, then the United States’ tax liens encumber Charles Ripley’s interest in

 the Subject Real Property attributable to his rights as president and sole shareholder of

 Millennium Commercial Properties LLC.

    34.     By reason of the assessments made against the Charles Ripley for unpaid Federal

 income taxes described in paragraphs 9 and 15, Federal tax liens arose on the dates of the

 assessments and, pursuant to 26 U.S.C. §§ 6321 and 6323, attached to all property and rights

 to property owned or thereafter acquired by Mr. Ripley including Mr. Ripley’s property

 rights as the president and sole shareholder of Millennium Commercial Properties LLC.

    35.     As a president and sole shareholder of Millennium Commercial Properties LLC,

 Charles Ripley has rights to the Subject Real Property owned by the corporation as defined

 by corporate bylaws and/or the law.

    36.     The United States’ tax liens encumber the rights and interest of Mr. Ripley with

 respect the Subject Real Property nominally owned by Millennium Commercial Properties

 LLC.

    37.     The United States has valid and subsisting tax liens that encumber Mr. Ripley’s

 interest in the Subject Real Property, described in paragraph 22, attributable to his rights as

 president and sole shareholder of Millennium Commercial Properties LLC. These Federal


                                             8


          Case 1:19-cv-01005 Document 1 Filed 09/27/19 Page 8 of 10
   tax liens should be foreclosed against Mr. Ripley’s interest in the Subject Real Property; the

   Subject Real Property be sold free and clear of any right, title, lien, claim or interest of any of

   the defendants herein; and the proceeds be distributed according to the law.

       WHEREFORE, the United States of America respectfully prays for judgment in its fair

and equitable determination as follows:

       (a)    As to Count I, that the Court render judgment in favor of the United States against

              Charles and Paula Ripley in the total amount of $94,975.14 as of June 17, 2019,

              plus interest and costs that have accrued after that date and will continue to accrue

              according to law, until paid;

       (b)    As to Count I, that the Court render judgment in favor of the United States against

              Charles Ripley in the total amount of $138,547.43 as of June 17, 2019, plus

              interest and costs that have accrued after that date and will continue to accrue

              according to law, until paid;

       (c)    As to Count III, that that the Court adjudge and decree that Charles and Paul

              Ripley are the true and beneficial owners of the Subject Real Property; that the

              United States has valid and subsisting tax liens that attach to and encumber the

              Subject Real Property; that the real property be sold free and clear of any right,

              title, lien, claim or interest of any of the defendants herein; and that the proceeds

              of the sale of the real property be distributed according to the law;

       (d)    Alternatively, as to Count IV, that that the Court adjudge and decree that the

              United States has valid and subsisting tax liens that attach to and encumber the

              Charles Ripley’s interest in the Subject Real Property attributable to Mr. Ripley’s

              rights as president and sole shareholder of Millennium Commercial Properties



                                                 9


             Case 1:19-cv-01005 Document 1 Filed 09/27/19 Page 9 of 10
              LLC; that the real property be sold free and clear of any right, title, lien, claim or

              interest of any of the defendants herein; and that the proceeds of the sale of the

              real property be distributed according to the law; and

      (e)     That the Court grants the United States such other relief as it deems just and

              proper.



Dated: September 27, 2019.

                                                     MATTHEW G. T. MARTIN
                                                     United States Attorney

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     /s / Kunal J. Choksi
                                                     KUNAL J. CHOKSI
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     Post Office Box 227
                                                     Washington, D.C. 20044
                                                     Telephone: 202-305-3136
                                                     Fax: (202) 514-6866
                                                     Email: Kunal.J.Choksi@usdoj.gov




                                                10


            Case 1:19-cv-01005 Document 1 Filed 09/27/19 Page 10 of 10
        JUL-20-2016           11:01                                                                                                   P.001
(Page   1   of   .
                     3)




                                                                                         FOR REGTSTRATI       WILLIE 1, COV1NGTON
                                                                                                    REG         OF DEEDG
                                                                                                               QUINTY, NC
                                                                                                          AN OS 03.25:17 PM
                                                                                                                   as
                          Prepared by Richard H. Bradford
                                                                                          so
                                                                                                           & is
                                                                                               sksINSTRUMENT
                                                                                                      a             esp
                                                                                                             4 2000000475
                          RCtum CO Granted

                                                NORTH CAROLINA GENERAL WARRANTY DEED

                                 This Deed is made and entered into on the R day of keeN *A       1999, by                    ,


                          and between UAP/GA AG CHEM, INC., as GRANTOR, whose address is shown below, and
                          MILLENNIUM COMMERCIAL PROPERTIES, LLC, GRANTEES whose mailing addrds is as
                          follows:
                                 GRANTEES: Millennium Commercial Properties, LLC
                                           1912 Hwy 54, Suite 200
                                           Durham, NC 27713
                                  By making this Deed the GRANTOR, in exchange for good and valuabic consideration, the
                          roccipt ofwhich is acknowledged, has and by this instrument does grant, bargain, sell and convey to
                          the GRANTEE a fee simple interest in all that certain lot or parcel ofreal property more pardcularly
                          described as follows:
                                 Lying and being in Durham County, Triangle Township and Chatham County, Williams
                                 Township, comprising two Tracts more particularly described as follows:
                                 ]’ract).: All of Parcel 1, containing 43.26 acres, more or less, as shown on the map of
                                 survey thercof dated February 5, 1979 by William O. Yates, N.C. R.L.S., now of rdcord in
                                 the Office of the Chatham County Register of Deeds in Plat Book 25 at Page 23, and in the
                                 Office of the Durham County Register of Doeds, in Plat Book 95 at Page 67, to which maps
                                 references are hereby made for a more particular description of the same. LESS AND
                                 EXCEPTED therefrom is all of Parcel C, containing 0.16 acres, located in Triangle
                                 Township, Durham County, as shown on the map of survey of the Property of            Lyman L.
                                                                                                                    N-C.
                                 Wilkins and Dwight C. Little, dated December 10, 1994, by      William  O.  Yates,      IR.L.S.,
                                 now of record in the Office of the Durham County Register       of Deeds,  in Plat Book  110 at
                                 Page 26, to which map reference is hereby     made    for a more particular description of the
                                     same.
                                     TE: All of Parcel B, containing 1.81 acres,)ocated in Durham County, as shown on a
                                     map of the Property of Lyman L. Wilkins and Dwight C. Little, dated December 10, 1994,
                                     by William O. Yates, N.C. R.L,S., now of record in the Office of the Durham County
                                     Register of Doods, in Plat Book 110 at Page 26, to which map reference is hereby made for
                                     a more particular description ofthe same.




                                             RECEIVED
                                 Case 1:19-cv-01005   BY IRS-EEFAX
                                                    Document            07/20/2016
                                                             1-1 Filed 09/27/19 Page 10:18A
                                                                                     1 of 5                                         (GMT-04:00)
        JUL-20-2016         11:01                                                                                           P.002
(Page   2   of   3)




                             The property described has a street address of

                             By this conveyance from GRANTOR, GRANTBE shall have and hold the above       described
                                                                                                        fee
                      property and all privileges and appurtenances thercto belonging to the GRANTEE2421 simple.
                                                                                                     in
                      GRANTOR received the above-described property by instrument recorded in Book        Page 314
                      ofthe Durham County Registry, and in Book 790 Page 922 ofthe Chatham County Registry.
                             GRANTOR further covenants with GRANTEE, that GRANTOR is seized of the property
                      described in fee simple, that they have the rights to convey the same in fee simple, that legal and
                      equitable title is free and clear of all encumbrances, and that GRANTOR will wan*ant and defend
                      the titic against the lawful claims of all persons whomsoever except as hereafter stated:
                                1) Any applicable easements, rights of way as may be recorded in the Durham or Chatham
                             County Registries.
                             2) Taxes for the year of 1999 and subsequent years.


                              In witness whereof, GRANTOR have signed this instrument and affixed their seals, as of the
                      date fast above written.


                      UAP/        AG CHEM, INC. ,




                      Wy: Steve     I   liams, Vice-President
                      Address:




                      State of Georgia
                      County of     foo qke
                      I, Conde 1 Ferm e ((                      ...
                                                                      a Notary Public for the State and County aforpsaid,
                                                                          ,

                                                                                              acknowledged that belis the
                      certify that Steve Williams personally appeared before me this day and and
                      Vice-President of UAP/GA AG Chem, Inc., a Georgla corporation,
                                                                      ,
                                                                                                  that being authorized to
                      do so, executed the foregoing on behalf of the Corpotation. Witness my hand and seal this M
                      day of }}ec em be r              1999.
                                                       ,




                      My commission expires: 3 jz /zoo,                                         Notary Public

                                                                                ***        I   =




                                                                               7Y 00
                                                                                   00384




                                           RECEIVED
                               Case 1:19-cv-01005   BY IRS-EEFAX
                                                  Document            07/20/2016
                                                           1-1 Filed 09/27/19 Page 10:18AM
                                                                                   2 of 5  (GMT-04:00)
        JUL-20-2016                   11:01                                                                                                              P.003
(Page   3       of      3)




                                                            WILLIE L. COVINGTON
                                                     REGISTER OF DEEDS DURHAM COUNTY        ,

                                                        DURHAM COUNTY COURTHOUSE
                                                                        200 E. MAIN STREET
                                                                         DURHAM, NC 27701
                Wawwf   WWWee   estwheageneathbehestwakewwAWemmwmatenethathewAwetwnwatheathweatWWW40AtweetestageeseeeteenewhewhadWewAAww@WWW

                                Filed For Registration:          01/OS/2000 03:25:17 PM
                                                     Book:        RE 2704 Page: 584400
                                         Document No.:           2000000475
                                                                 DEED 3 PGS            $10,00
                NC tEAL ESTATE EXCISH TAX:                        5854.00
                                                Recorder:         5HARON DAVIS
                hakWrotheehmewww@AWWhak6mtWWWWWWatWWeggeapopappopmeastenegang#sagaemea6as6teatenettWRAWWe*AWesteensemneAe#4WWWA@@*WWW***

                Sta     e   of North Carolina, County of Durham
                The foregoing certifloate of CONNIE S FENNELL Notary is                                 to be correct.      is 6     of January   2000

                WilLIE L. COVINGTON, REGISTER OF DEEDS By:
                                                                                   DeputylAssistant Register of Deeds

                        MAA6teAhe@AWWWWwnsetWeetWWWattee49 hees@wethee@wmmet@we*ARAWAegap agawwwkww6wthwes@@eggpeteneasWeekWeaaheape*******
            -




                WWRK




                     ill I I II Il Il Il Ill Il I          2000000475




                                                       RECEIVED
                                           Case 1:19-cv-01005   BY IRS-EEFAX
                                                              Document            07/20/2016
                                                                       1-1 Filed 09/27/19 Page 10:18AM
                                                                                               3 of 5  (GMT-04:00)
        JUL-20-2016          11:02                                                                                           P.004
(Page   13   of    14)




                                                      EXHIBIT A (TO DEED OF TRUST)
                  FIDELITY BANK



                  Borrower(s):
                  CHARLES W RIPLEY JR
                  PAULA W B.IPLEY
                  4203 SETTLEMENT DRIVE
                  DURHAM,        NC 27713-




                           Lying and being in Durham Connty, and BEING all of Lots I and 2, Property ofHunter-Millennient,
                           as shown on the plat and survey thereof by J. Lee Grass Civil Engineering and Land Sarveyfug
                           dated March 1, 2000 mi reenrded to Flat Book 146, Fage 125 of the Durham County Registry; to
                           which Plat reference is hereby made for a more particular description of the same.




                                     1




                  PINANCIAL cowPt.rnNo, me. Er?MDOT&/202)




                                               RECEIVED
                                   Case 1:19-cv-01005   BY IRS-EEFAX
                                                      Document            07/20/2016
                                                               1-1 Filed 09/27/19 Page 10:18AM
                                                                                       4 of 5  (GMT-04:00)
        JUL-20-2016            11:02                                                                                                    P.005
(Page   14   of     10




                                                       WILLIE L. COVINGTON
                                                REGISTER OF DEEDS, DURHAM COUNTY
                                                      DURHAM COUNTY COURTHOUSE
                                                          200 E. MAIN STREET
                                                           DURHAM, NC 27701
                                PLEASE RETAIN YELLOW TRAILER PAGE
             It is part of recorded document, and must be submitted with                                      original for re-recording
                                                                     and/or cancellation.
             #91   #****@Apppeggapagaggageopagat******peopoppectoppossessemseemenese**Aeekehesekeddthtkk@tWWWAth@pappappegagemakeemse

                          Filed For Registration:          0910012011 11:37:01 AM
    .                                         Book:        RE     6797   Page:    22-35
                                   Document No.:           2011027119
                                                           D-Y    14 PGS       $66,00

                                         Recorder:         APRIL J WILLIAMS




                    1 1 1 1 1 1 1 1 1 1 Il ilI I I | l |Il l|illIIIIllIIIIIll|
                   20 1 1 0 27 1 1 9

                                               RECEIVED
                                   Case 1:19-cv-01005   BY IRS-EEFAX
                                                      Document            07/20/2016
                                                               1-1 Filed 09/27/19 Page 10:18AM
                                                                                       5 of 5  (GMT-04:00)
JS 44 (Rev. 0/16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Charles Ripley, Paula Ripley, Millennium Commercial Properties LLC,
                                                                                                            First Citizens Bank f/k/a First South Bank, Bill Clark

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Durham
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Kunal J. Choksi, Department of Justice, Tax Division, P.O. Box 227,
Washington, DC 20044; (202) 307-3136


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4      u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2     u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           u 3     u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                   u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                         3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                    u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                   u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                       u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 840 Trademark                    u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                                                  u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards          u   861 HIA (1395ff)               u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                     Act                          u   862 Black Lung (923)           u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management              u   863 DIWC/DIWW (405(g))         u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal                  Relations                    u   864 SSID Title XVI                   Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage          u 740 Railway Labor Act             u   865 RSI (405(g))               u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 751 Family and Medical                                               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability               Leave Act                                                       u 893 Environmental Matters
                                             Medical Malpractice                                     u 790 Other Labor Litigation                                           u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement             FEDERAL TAX SUITS                      Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           u 870 Taxes (U.S. Plaintiff        u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                                                      or Defendant)               u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                    Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                         u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                   u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                     Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. 7401, 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to reduce federal income tax assessments to judgment and foreclose on tax lien
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         233,522.57                                JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/27/2019                                                              /s/ Kunal J. Choksi
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE


                                         Case 1:19-cv-01005 Document 1-2 Filed 09/27/19 Page 1 of 2
JS 44 Reverse (Rev. 0/16)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                                Case 1:19-cv-01005 Document 1-2 Filed 09/27/19 Page 2 of 2
